Citation Nr: 1755916	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  06-21 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic bronchitis or pneumonia, and/or pulmonary emphysema, to include as due to exposure to an herbicide agent or asbestos, and/or as secondary to service-connected malaria.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1976, which included service in the Republic of Vietnam.

This matter came to the Board of Veterans Appeals (BVA or Board) from an October 2005 rating decision of the Department of Veterans Affairs VA Regional Office (RO) in Baltimore, Maryland.  

In connection with his appeal, the Veteran requested and was scheduled for a hearing before the Board in Washington, D.C.  However, the Veteran failed to appear for the scheduled hearing in May 2014 without good cause.  Accordingly, the Board hearing request was considered withdrawn.  See 38 C.F.R. § 20.704 (2014).  Previously, the Veteran testified before a Decision Review Officer (DRO) at the RO in August 2009.  A transcript of the hearing is associated with the Veteran's VA claims folder.

In January 2015 and February 2017 decisions, the Board remanded the issues of entitlement to service connection for a respiratory disorder, cervical spine disorder, and radiculopathy of the left and right upper extremities for further evidentiary development.   

While the matter was in remand status, in a June 2017 rating decision, the RO granted service connection for cervical spondylosis and assigned an initial 10 percent rating, effective October 18, 2004, and 30 percent effective April 19, 2017.  In that decision, the RO also granted service connection for cervical radiculopathy of the left and right upper extremities, and assigned each an initial 20 percent rating, effective October 18, 2004.  

The grant of service connection for cervical spondylosis and cervical radiculopathy of the left and right upper extremities constitutes a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective dates assigned.  Thus, those matters are not in appellate status.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and, absent evidence to the contrary, is therefore legally presumed to have been exposed to an herbicide agent (i.e., Agent Orange).

2.  The most probative evidence establishes that the Veteran's current respiratory disorder is not causally related to his active service or any incident therein, to include presumed exposure to Agent Orange, nor is it causally related to or aggravated by a service-connected disability, to include malaria.  


CONCLUSION OF LAW

A respiratory disability, to include chronic bronchitis, pneumonia, asbestosis, and pulmonary emphysema, was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by a service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Factual Background

At the Veterans December 1968 military enlistment medical examination, his lungs and chest were evaluated and determined to be normal.  Review of service treatment records indicates that the Veteran was treated for bronchitis in February 1969 and June 1969.  A chest X-ray in February 1969 showed a small infiltrate in the left costophrenic angle.  In May 1969, the examiner noted that the Veteran had had a third episode of pneumonia in four months.  In June 1969, the Veteran was noted to have mild bronchitis.  In July 1969, the Veteran was noted to have a cough and dyspnea.  There were rales in the left posterior lung field.  He was hospitalized for observation during which time a chest X-ray was ordered and the results were negative.  He was diagnosed as having left lower lobe pneumonia.  In August 1969, the appellant was noted to have had dyspnea and a productive cough since July 1969.  He had had pneumonia several times since February 1969.  In March 1970, the Veteran sought treatment, reporting that he was unable to breathe and had a productive cough.  The impressions were upper respiratory infection and anxiety.  On examination, the Veteran's lungs were clear.  The impression was upper respiratory infection.  In November 1970, the Veteran was prescribed Robitussin for an upper respiratory infection.  In June 1971, the Veteran sought treatment for a sore throat and cough for the past week.  In October 1971, the Veteran was hospitalized for treatment of malaria and secondary anemia.  At that time, a chest X-ray was normal.  In June 1972, the Veteran sought treatment for a cough.  Examination showed scattered rhonchi.  A chest X-ray was negative.  In February 1973, the Veteran complained of chest congestion.  Examination revealed small moist rales in the throat.  During a February 1975 period of hospitalization for treatment of pain in his right great toe, it was noted that the Veteran had a history of malaria in Vietnam as well as pneumonia in 1969.  In January 1976, the Veteran complained of a deep cough.  On examination, the chest was okay.  At his November 1976 military separation medical examination, the Veteran's chest and lungs were examined and determined to be normal.  A chest X-ray was also negative.  The diagnoses included status post malaria.  
 
In August 1980, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including malaria.  His application is silent for any mention of a respiratory disability as is medical evidence assembled in connection with the claim.  That evidence included the results of a January 1981 VA general medical examination.  At that time, examination of the Veteran's respiratory system was normal.  A chest X-ray was also performed and the results were negative.  The diagnoses included history of malaria.  

In a June 1981 rating decision, the RO, inter alia, granted service connection for malaria and assigned an initial noncompensable rating.  

In October 2004, the Veteran submitted a claim of service connection for multiple additional disabilities, including a respiratory disorder which he alleged was due to Agent Orange exposure and malaria.
 
In a March 2005 statement, the Veteran contended that his respiratory condition was a complication of the malaria he contracted while serving in Vietnam.  He asserted that he had had a continuous increase in secretions, causing frequent coughing to clear airways and expel mucous. 
 
In support of the claim, the RO obtained post-service clinical records dated from August 1999 to 2017.  In pertinent part, these records include a June 2005 VA medical record, in which chronic bronchitis was noted in the Veteran's respiratory history.  In an October 2010 VA telephone consultation, the Veteran reported chest congestion.  Bronchitis was noted as the identified problem.  In a January 2011 VA clinical record, the Veteran complained of a cough and cold for more than two weeks.  The examiner noted an impression of bronchitis.  In a February 2014 VA telephone consultation, the Veteran reported symptoms of a productive cough and sinus congestion not relieved by over-the-counter medications.  The nurse noted the system concern as acute bronchitis and mild pneumonia.  
 
In August 2009, the Veteran testified that he believed that a combination of Agent Orange and malaria caused his respiratory condition.  He stated that he experienced hacking and gagging every morning.  The Veteran stated that he had had pneumonia in service, but did not have a current diagnosis of a respiratory disease.  In a July 2010 statement, the Veteran reiterated his contentions that his respiratory disability was the result of malaria he contracted while in Vietnam. 
 
In a May 2015 VA medical opinion, the examiner reviewed the Veteran's medical records and determined that there was no evidence of a current active respiratory disorder; thus, the examiner was unable to establish a diagnosis of a pulmonary disability.  In a subsequent May 2015 VA addendum opinion, the examiner reiterated the lack of evidence in the medical record to establish a current diagnosis of a pulmonary condition, since no pathology was established.  The Veteran's problem lists and the most recent VA treatment records from April 2015 did not indicate any pulmonary disability diagnoses.  

In March 2016, the Veteran was afforded a VA medical examination.  The Veteran reported that he had a lot of congestion and developed phlegm.  He also reported shortness of breath, wheezing, and having difficulty with doing work.  The examiner noted that the Veteran was a former smoker, who reported smoking a pack per day for twenty years.  A chest x-ray indicated that his lungs were clear with borderline evidence of pulmonary emphysema.  The examiner determined that the Veteran did not have a diagnosis of asbestosis.  The examiner opined that it is less likely than not the Veteran's pulmonary condition incurred in or was caused by asbestos exposure during service.  The examiner explained that the Veteran's chest x-ray did not show any evidence of asbestosis, and his pulmonary function testing was normal.   

The Veteran underwent another VA medical examination in April 2017.  The Veteran reported a history of a productive cough dating back to service in 1970.  He has continued to have coughing with excessive mucus production.  He has a 20 year pack per day smoking history.  He denied any substantial dyspnea and is able to walk 1 mile.  After examining the Veteran and reviewing the record, the examiner indicated that it was his medical opinion that it is not at least as likely as not that the Veteran's chronic bronchitis and/or pneumonia or his pulmonary emphysema is etiologically related to his active service or any incident therein, to include exposure to herbicide agents.  He further concluded that the Veteran's respiratory disabilities were not caused or aggravated beyond the natural progression by his service-connected malaria.  He explained that malaria is not an established etiology of any of the aforementioned.  Moreover, these conditions were medically much more likely to be related to his smoking history.


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2017).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).
 
The enumerated diseases which are deemed to be associated with herbicide exposure are: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).
 
In addition to the presumptive regulations, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).
 
The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran contends that his respiratory disorder is related to exposure to herbicide agents and/or asbestos while on active duty.  Alternatively, he theorizes that it is secondary to his service-connected malaria disability. 
 
Applying the legal criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disorder.

First, the Board finds that the record establishes that the Veteran does not currently have asbestosis.  The clinical records are negative for diagnoses of asbestosis.  Moreover, in March 2016, the Veteran was afforded a VA medical examination and the examiner specifically determined that the Veteran did not have asbestosis.  

Although the post-service clinical records contain notations of chronic bronchitis or pneumonia, and pulmonary emphysema, the Board finds that the most probative evidence establishes that these disorders are not causally related to his active service or any incident therein, nor are they causally related to or aggravated by his service-connected malaria.  

With respect to the Veteran's contentions that his respiratory disorder is causally related to his exposure to Agent Orange in Vietnam, although the Veteran served in Vietnam and is therefore legally presumed to have been exposed to Agent Orange, his diagnosed respiratory disability is not amongst the presumptive diseases associated with Agent Orange exposure.  As set forth above, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 81,332 (Dec. 27, 2010).

Although the presumptive regulations do not avail the Veteran, he may nonetheless establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In this case, however, as discussed above, the most probative evidence, particularly the VA medical opinion discussed above, establishes that the Veteran's respiratory disability is not causally related to his active service or any incident therein, including presumed exposure to an herbicide agent.  There is no competent evidence which contradicts his conclusions and the Board assigns more probative weight to the VA medical opinion than to the lay contentions of the Veteran, given the examiner's greater expertise.  

The Board further finds that the most probative evidence establishes that the Veteran's current respiratory disorders are not otherwise causally related to his active service, nor are they causally related to or aggravated by his service-connected malaria.  The Board has carefully considered the service treatment records reflecting that the Veteran was treated bronchitis and pneumonia on multiple occasions during active service.  At his November 1976 military separation medical examination, however, his chest and lungs were evaluated and determined to be normal.  The contemporaneous post-service record on appeal further establishes that the in-service episodes of bronchitis and pneumonia did not result in a chronic disability.  In that regard, as set forth above, the Veteran's August 1980 application for VA compensation benefits is conspicuously silent for any mention of a respiratory disability.  Moreover, a January 1981 VA general medical examination showed that his respiratory system was normal.  A chest X-ray was also performed and the results were negative.  Finally, the Board notes that in the April 2017 VA examination report, the examiner opined that it is not at least as likely as not that the Veteran's current chronic bronchitis/pneumonia or his pulmonary emphysema was etiologically related to active service or any incident therein.  Rather, it was much more likely that the Veteran's respiratory disability was due to his smoking history.  The Board assigns the examiner's opinion significant probative weight, as it was provided by a medical professional with appropriate expertise to opine on the matter at issue.  Moreover, his opinion was based on an examination of the Veteran, a review of his clinical history and medical records, and recognized medical knowledge regarding the etiology of such conditions.  The Board notes that there is no other medical evidence of record that contradicts his opinion or otherwise suggests a link between the Veteran's respiratory disabilities and his active service or to a service-connected disability.

To the extent that the Veteran asserts that his respiratory disorder is related to exposure to herbicides and/or asbestos, or service-connected malaria, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a layperson to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau.  Questions of competency notwithstanding, the Board concludes that the opinions of the VA examiners, who possess a higher degree of expertise, outweigh the Veteran's opinion as to the etiology of his respiratory disorder.
 
Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a respiratory disorder, to include chronic bronchitis, pneumonia, asbestosis, and emphysema.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a respiratory disorder, to include chronic bronchitis, pneumonia, asbestosis, and pulmonary emphysema, is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


